               Case 6:14-cr-06038-EAW-JWF Document 387 Filed 11/19/18 Page 1 of 2
                                       KELLEY DRYE & W ARREN LLP
                                                 A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                101 PARK AVENUE
           ,                                                                                           F ACSIM I LE

  W AS HI NGTO N, DC
                                               NEW YORK, NY 10178                                   ( 212)   808 - 7897

 LOS   A NGE LES, CA                                                                               www.kelleydrye.com

     CHI CAGO, IL                                      (212) 808-7800

    HO USTO N,T X

  P A RSI PP A NY,    NJ                                                                           JAIMIE L. NAW ADAY

   S TAM FORD,       CT                                                                       DIRECT L INE: (212) 808-7695
B RUS SE LS,   BE LGI UM
                                                                                             EMA IL: jnawaday@kel leydrye. com
    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                November 19, 2018

    BY EMAIL (dawn_samuel@nywd.uscourts.gov)
    Hon. Elizabeth A. Wolford
    United States District Judge
    Kenneth B. Keating Federal Building
    100 State Street
    Rochester, New York 14614

                           Re:   United States v. Alexander Green, 14-cr-6038

    Dear Judge Wolford:

                    On behalf of Alexander Green, I am requesting permission for the following
    travel outside of the Northern District of California.

                    First, Mr. Green requests permission to travel to New York City on Wednesday
    evening through December 1 for Thanksgiving, to participate in meetings with representatives of
    The Howard Hughes Corporation and Related Companies concerning potential and upcoming art
    installations, and to meet with me regarding upcoming proceedings in the case. He would be
    staying at 85 N. 3rd St., #507, Brooklyn, New York 11249.

                  Second, Mr. Green would like to travel to West Palm Beach from December 2nd
    to December 6th, for meetings to attempt to close a contract for a Symmetry Labs public art
    project for West Palm Beach. He would be staying at the Hilton Hotel, 600 Okeechobee Blvd,
    West Palm Beach, FL 33401.

                   Third, Mr. Green would like to travel to Hawaii from December 7 to December
    19, to complete the installation and manage the opening of his new public art project, “10,000
    Year Bloom.” The opening is on December 17th and the Hawaiian Symphony Orchestra will be
    performing. He would be staying at the Hilton Hawaiian Village in Honolulu, at 2005 Kalia
    Road, Honolulu, Hawaii and returning to San Francisco on December 20th.

                  AUSA Sean Eldridge, USPO Camaryn Lochner in Rochester, and USPO Josh
    Libby in San Francisco do not object to this request.
     Case 6:14-cr-06038-EAW-JWF Document 387 Filed 11/19/18 Page 2 of 2

                                 KELLEY DRYE & WARREN LLP




Hon. Elizabeth A. Wolford
November 19, 2018
Page Two



              If Your Honor would like any additional information regarding the proposed
travel, we would be happy to provide it. We thank the Court for consideration of these requests.

                                                Respectfully submitted,



                                                /s/ Jaimie Nawaday
                                                Jaimie L. Nawaday




                                                                DATED: 11/19/2018
